Exhibit 10.4     

SECOND AMENDMENT
    TO
    LOAN AND SECURITY AGREEMENT

This Second Amendment to Loan and Security Agreement (the “Amendment”) is
entered into as of July 31, 2017,  by and among Pacific Western Bank, a
California state chartered bank  (“PWB”), in its capacity as collateral agent
(in such capacity, “Collateral Agent”), the Lenders listed on Schedule 1.1 of
the Agreement (as defined below) or otherwise a party thereto from time to time,
including PWB in its capacity as a Lender and Oxford Finance LLC, a Delaware
limited liability company (each a “Lender” and collectively, the “Lenders”), and
Aratana Therapeutics, Inc., a Delaware corporation (“Parent”) and Vet
Therapeutics, Inc., a Delaware corporation  (individually and collectively,
jointly and severally, “Borrower”).

RECITALS

Collateral Agent, the Lenders, and Borrower are parties to that certain Loan and
Security Agreement dated as of October 16, 2015 (as amended by that certain
First Amendment to Loan and Security Agreement, dated as of February 24, 2017,
and as the same may from time to time be further amended, modified, supplemented
or restated, the “Agreement”).  The parties desire to amend the Agreement in
accordance with the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1)



Section 2.2(b) of the Agreement is hereby amended and restated, as follows:

“(b)Repayment.  Borrower shall make monthly payments of interest only on the
Payment Date of each month after the Second Amendment Effective Date through and
including the Payment Date immediately preceding the Amortization
Date.  Commencing on the Amortization Date, and continuing on the Payment Date
of each month thereafter, Borrower shall make consecutive equal monthly payments
of principal, plus interest, in arrears, to each Lender, as calculated by
Collateral Agent (which calculations shall be deemed correct absent manifest
error) based upon: (1) the amount of such Lender’s Term Loan, (2) the effective
rate of interest, as determined in Section 2.4(a), and (3) a repayment schedule
equal to twenty-one (21) months.  All unpaid principal and accrued and unpaid
interest with respect to the Term Loan is due and payable in full on the Term
Loan Maturity Date. The Term Loan may only be prepaid in accordance with
Sections 2.2(c) and 2.2(d).”

﻿

2)



Section 2.3 of the Agreement is hereby amended and restated, as follows:

“2.3 Advances under Revolving Line.

﻿

(a) Amount.  The Lenders have previously made to Parent a single Advance,
according to each Lender’s Revolving Line Commitment as set forth on Schedule
1.1 hereto, in the aggregate outstanding principal amount equal to the Revolving
Line.  Amounts borrowed pursuant to this Section 2.3(a) may be repaid and
reborrowed at any time prior to the Term-Out Date.





--------------------------------------------------------------------------------

 

﻿

(b)Term-Out of Advance.  Borrower shall repay the principal amount of the
Advance outstanding on the Term-Out Date (the “Termed-Out Advance”) in 12
consecutive equal monthly payments of principal, plus interest, in arrears, to
each Lender, beginning on November 1, 2018 and continuing on the Payment Date of
each month thereafter through the Revolving Maturity Date.  The Termed-Out
Advance, once repaid, may not be reborrowed.       

﻿

(c) Termination; Repayment. The Revolving Line terminates on the Revolving
Maturity Date, when the principal amount of all Advances, the unpaid interest
thereon, and all other Obligations relating to the Revolving Line (including but
not limited to the Termination Fee and the Second Termination Fee), and all
other Obligations due hereunder (other than Cash-Secured Obligations that may
otherwise be due), shall be immediately due and payable.”

﻿

3)



Section 2.6(e) of the Agreement is hereby amended and restated, as follows:

“(e)Termination Fee and Second Termination Fee.  The Termination Fee and the
Second Termination Fee, each when due hereunder; and”

﻿

4)



Section 6.10 of the Agreement is hereby amended and restated, as follows:

“6.10Minimum Cash.  Borrower shall maintain at all times the greater of (i)
minimum Cash in accounts with Bank or subject to Control Agreements equal to
fifty percent (50.00%) of outstanding Credit Extensions or (ii) Remaining
Months’ Liquidity equal to six (6) or greater.”

﻿

5)



To correct a scrivener’s error, Section 6.11 of the Agreement is hereby amended
by replacing both occurrences of “Five Hundred Thousand ($500,000.00)” with
“Five Hundred Thousand Dollars ($500,000.00)”.

6)



To correct a scrivener’s error, Section 7.10 of the Agreement is hereby amended
by replacing the phrase “in excess of Fifty Thousand Dollars ($50,0000.00)” with
“in excess of Fifty Thousand Dollars ($50,000.00)”.

7)



Section 8.2(a) of the Agreement is hereby amended by replacing “6.10 (Milestone/
Financial Covenants)” with “6.10 (Minimum Cash)”.

8)



The following defined terms are hereby added to Section 13.1 of the Agreement,
as follows:

“Original Revolving Maturity Date” is October 16, 2017, or such earlier date as
the Revolving Line is terminated and/or the Term Loan is prepaid, whether
pursuant to Section 2.2(c) or (d).

﻿

“Second Amendment Effective Date” is July 31, 2017.

﻿

“Second Termination Fee” is a payment (in addition to and not a substitution for
the regular monthly payments of principal plus accrued interest) due upon the
earliest to occur of (a) the Revolving Maturity Date, (b) the acceleration of
the Revolving Line or (c)



--------------------------------------------------------------------------------

 

termination of the Revolving Line or this Agreement for any reason prior to the
Revolving Maturity Date, in addition to the payment of any other amounts
then-owing, in an amount equal to One Hundred Sixty-Five Thousand Dollars
($165,000.00).

﻿

“Term-Out Date” means October 16, 2018.

﻿

9)



The following defined terms in Section 13.1 of the Agreement are hereby amended
and restated, as follows:

“Amortization Date” is February 1, 2018.

﻿

“Basic Rate” is the per annum rate of interest (based on a year of three hundred
sixty (360) days) equal to the greater of (i) Seven and Sixty-Six Hundredths
Percent (7.66%) and (ii) the sum of (a) the Prime Rate, as reported in the Wall
Street Journal on the date occurring on the last Business Day of the month that
immediately precedes the month in which the interest will accrue, plus (b) Three
and Sixty-Six Hundredths Percent (3.66%).”

﻿

“Obligations” are all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Unused Fee, the Final Payment, the
Termination Fee, the Second Termination Fee and other amounts Borrower owes the
Lenders now or later, in connection with, related to, following, or arising
from, out of or under, this Agreement or, the other Loan Documents (other than
any warrants or any other equity instruments issued in favor of the Lenders),
including, without limitation, all obligations relating to letters of credit
(including reimbursement obligations for drawn and undrawn letters of credit),
cash management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin (whether or not allowed)
and debts, liabilities, or obligations of Borrower assigned to the Lenders
and/or Collateral Agent, and the performance of Borrower’s duties under the Loan
Documents (other than any warrants or any other equity instruments issued in
favor of the Lenders).

﻿

“Revolving Maturity Date” is October 16, 2019, or such earlier date as the
Revolving Line is terminated and/or the Term Loan is prepaid, whether pursuant
to Section 2.2(c) or (d).

﻿

“Termination Fee” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due upon the
earliest to occur of (a) the Original Revolving Maturity Date, (b) the
acceleration of the Revolving Line or (c) termination of the Revolving Line or
this Agreement for any reason prior to the Original Revolving Maturity Date, in
addition to the payment of any other amounts then-owing, in an amount equal to
One Hundred Sixty-Five Thousand Dollars ($165,000.00).

﻿



--------------------------------------------------------------------------------

 

10)



The defined term “Interest-Only Extension Option” and its definition in Section
13.1 of the Agreement are hereby deleted.

11)



The following is added to the end of the defined term “Unused Fee” in Section
13.1 of the Agreement:

“For the avoidance of doubt, no Unused Fee shall accrue on the Revolving Line
during the period on and after the Term-Out Date.”

12)



Exhibit C (Compliance Certificate) to the Loan Agreement hereby is replaced in
its entirety with Exhibit C attached hereto.

13)



To induce Collateral Agent and Lenders to enter into this Amendment, Borrower
hereby represents and warrants to Collateral Agent and Lenders as follows:

a)



Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true, accurate, and complete in all material respects as of such date, and
provided that any representation or warranty that contains a materiality
qualification therein shall be true, accurate, and complete in all respects),
and (b) no Event of Default has occurred and is continuing;

b)



Borrower has the power and authority to execute and deliver this Amendment and
to perform its obligations under the Agreement, as amended by this Amendment;

c)



The organizational documents of Borrower delivered to Collateral Agent and
Lenders on the Effective Date, or subsequent thereto, remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

d)



The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Agreement, as amended by this Amendment,
have been duly authorized;

e)



The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Agreement, as amended by this Amendment,
do not and will not contravene (a) any material law or regulation binding on or
affecting Borrower, (b) any material contractual restriction with a Person
binding on Borrower, (c) any material order, judgment or decree of any court or
other governmental or public body or authority, or subdivision thereof, binding
on Borrower, or (d) the organizational documents of Borrower;

f)



The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Agreement, as amended by this Amendment,
do not require any order, consent, approval, license, authorization or
validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower except as has already been obtained; and



--------------------------------------------------------------------------------

 

g)



This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

14)



Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement.  The Agreement, as amended hereby, shall
be and remain in full force and effect in accordance with its respective terms
and hereby is ratified and confirmed in all respects.  Except as expressly set
forth herein, the execution, delivery, and performance of this Amendment shall
not operate as a waiver of, or as an amendment of, any right, power, or remedy
of Collateral Agent or Lenders under the Agreement, as in effect prior to the
date hereof.  Borrower ratifies and reaffirms the continuing effectiveness of
all agreements entered into in connection with the Agreement.

15)



This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

16)



As a condition to the effectiveness of this Amendment, Collateral Agent shall
have received, in form and substance satisfactory to Collateral Agent and each
Lender, the following:

a)



this Amendment, duly executed by each Borrower;

b)



duly executed original officer’s certificate for each Borrower, in a form
acceptable to Collateral Agent and the Lenders;

c)



payment of a fully earned, non-refundable amendment fee of One Hundred Fifty
Thousand Dollars ($150,000.00) to be shared between the Lenders pursuant to
their respective Commitment Percentages, which may be debited (or ACH’d) from
any of Borrower’s accounts;

d)



payment of a fully earned, non-refundable facility fee of Sixty Thousand Dollars
($60,000.00) to be shared between the Lenders pursuant to their respective
Commitment Percentages, which may be debited (or ACH’d) from any of Borrower’s
accounts;

e)



payment of all Lenders’ Expenses invoiced to Borrower prior to the Second
Amendment Effective Date, including Collateral Agent’s and each Lender’s
expenses for the documentation of this Amendment and any related documents, and
any UCC, good standing or intellectual property search or filing fees, which
Collateral Agent may debit from any of Borrower’s accounts at PWB; and

f)



such other documents and completion of such other matters, as Collateral Agent
and each Lender may reasonably deem necessary or appropriate.

[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

﻿

BORROWER:

﻿

ARATANA THERAPEUTICS, INC.

﻿

By:       /s/ Craig Tooman

Name: Craig Tooman

Title:   CFO and Treasurer

﻿

﻿

VET THERAPEUTICS, INC.

﻿

By:      /s/ Craig Tooman

Name:  Craig Tooman

Title:   Treasurer

﻿

﻿

﻿

COLLATERAL AGENT:

 

pacific western Bank

﻿

By:      /s/ Sean Noonan

Name: Sean Noonan

Title:   Vice President

﻿

﻿

﻿

LENDERS:

﻿

pacific western Bank

﻿

By:      /s/ Sean Noonan

Name: Sean Noonan

Title:   Vice President

﻿

﻿

OXFORD FINANCE LLC

By:      /s/ Colette H. Featherly

Name: Colette H. Featherly

Title:   Senior Vice President

﻿

[Signature Page to Second Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------

 



EXHIBIT C


Compliance Certificate

﻿

 

--------------------------------------------------------------------------------

 

 

CORPORATE BORROWING CERTIFICATE

Borrower:

ARATANA THERAPEUTICS, INC.

Date:  July 31, 2017

Lenders:

PACIFIC WESTERN BANK, as Collateral Agent and Lender

 

﻿

OXFORD FINANCE LLC, as Lender

 

﻿

I hereby certify, solely in my capacity as an officer of Borrower, and not in my
individual capacity, as follows, as of the date set forth above:

1.I am the Secretary, Assistant Secretary or other officer of Borrower.  My
title is as set forth below.

2.Borrower’s exact legal name is set forth above.  Borrower is a corporation
existing under the laws of the State of Delaware.

3.Attached hereto as Exhibit A and Exhibit B, respectively, are true, correct
and complete copies of (i) Borrower’s Certificate of Incorporation (including
amendments), as filed with the Secretary of State of the state in which Borrower
is incorporated as set forth in paragraph 2 above; and (ii) Borrower’s
Bylaws.  Neither such Certificate of Incorporation nor such Bylaws have been
amended, annulled, rescinded, revoked or supplemented, and such Certificate of
Incorporation and such Bylaws remain in full force and effect as of the date
hereof. 

4.The following resolutions were duly and validly adopted by Borrower’s Board of
Directors at a duly held meeting of such directors (or pursuant to a unanimous
written consent or other authorized corporate action).  Such resolutions are in
full force and effect as of the date hereof and have not been in any way
modified, repealed, rescinded, amended or revoked, and the Lenders may rely on
them until each Lender receives written notice of revocation from Borrower.

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

[Balance of Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

 

Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

﻿

 

 

 

Name

Title

Signature

Authorized to Add or Remove Signatories







□







□







□







□

﻿

Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

Resolved Further,  that such individuals may, on behalf of Borrower:

Borrow Money.  Borrow money from to time from the Lenders, and negotiate and
procure loans, letters of credit, foreign exchange contracts and other financial
accommodations from the Lenders; and authorize and direct the Lenders to pay the
proceeds of any such loans or discounts as directed by the persons so authorized
to sign.

Execute Loan Documents.  Execute any loan documents Collateral Agent and the
Lenders require, including without limitation, that certain Loan and Security
Agreement dated as of October 16, 2015, and also to execute and deliver to
Collateral Agent and the Lenders one or more renewals, extensions, or
modifications thereof, including that certain First Amendment to Loan and
Security Agreement dated as of February 24, 2017 and that certain Second
Amendment to Loan and Security Agreement dated as of July 31, 2017.  

Grant Security.  Grant Collateral Agent and the Lenders a security interest in
any of Borrower’s assets, by grant, security interest, assignment, lien, deed of
trust or mortgage upon any real or personal property, tangible or intangible of
Borrower.

Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, commercial or other business paper or other indebtedness in
which Borrower has an interest and receive cash or otherwise use the proceeds.

Transfer of Securities.  Purchase, sell, exchange, assign, endorse for transfer
and/or deliver certificates and/or instruments representing stocks, bonds,
evidences of Indebtedness or other securities owned by Borrower, whether or not
registered in the name of Borrower.

Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreements that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions; and execute and deliver in form and
content as may be required by Collateral Agent or any Lender any and all notes,
evidences of indebtedness, applications for letters of credit, guaranties,
subordination agreements, loan and security agreements, financing statements,
assignments, liens, deeds of trust, mortgages, trust receipts and other
agreements, instruments or documents to carry out the purposes of these
Resolutions, any or all of which may relate to all or to substantially all of
Borrower’s property and assets.

﻿

Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

[Balance of Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

 

5.The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

ARATANA THERAPEUTICS, INC.

﻿

 

By:

﻿

 

Name:

﻿

 

Title:

﻿

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

I, the __________________________  [print title] of Borrower, hereby certify,
solely in my capacity as an officer of Borrower, and not in my individual
capacity,  as to paragraphs 1 through 5 above, as of the date set forth above.

﻿

 

By:

﻿

 

Name:

﻿

 

Title:

 

[Signature Page to Corporate Borrowing Certificate]

 

--------------------------------------------------------------------------------

 

 

﻿

 

 

 

 

CORPORATE BORROWING CERTIFICATE

Borrower:

VET THERAPEUTICS, INC.

Date:  July 31, 2017

Lenders:

PACIFIC WESTERN BANK, as Collateral Agent and Lender

 

﻿

OXFORD FINANCE LLC, as Lender

 

﻿

I hereby certify, solely in my capacity as an officer of Borrower, and not in my
individual capacity, as follows, as of the date set forth above:

1.I am the Secretary, Assistant Secretary or other officer of Borrower.  My
title is as set forth below.

2.Borrower’s exact legal name is set forth above.  Borrower is a corporation
existing under the laws of the State of Delaware.

3.Attached hereto as Exhibit A and Exhibit B, respectively, are true, correct
and complete copies of (i) Borrower’s Certificate of Incorporation (including
amendments), as filed with the Secretary of State of the state in which Borrower
is incorporated as set forth in paragraph 2 above; and (ii) Borrower’s
Bylaws.  Neither such Certificate of Incorporation nor such Bylaws have been
amended, annulled, rescinded, revoked or supplemented, and such Certificate of
Incorporation and such Bylaws remain in full force and effect as of the date
hereof. 

4.The following resolutions were duly and validly adopted by Borrower’s Board of
Directors at a duly held meeting of such directors (or pursuant to a unanimous
written consent or other authorized corporate action).  Such resolutions are in
full force and effect as of the date hereof and have not been in any way
modified, repealed, rescinded, amended or revoked, and the Lenders may rely on
them until each Lender receives written notice of revocation from Borrower.

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

[Balance of Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

 

Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

Name

Title

Signature

Authorized to Add or Remove Signatories







□







□







□







□

﻿

Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

Resolved Further,  that such individuals may, on behalf of Borrower:

Borrow Money.  Borrow money from to time from the Lenders, and negotiate and
procure loans, letters of credit, foreign exchange contracts and other financial
accommodations from the Lenders; and authorize and direct the Lenders to pay the
proceeds of any such loans or discounts as directed by the persons so authorized
to sign.

Execute Loan Documents.  Execute any loan documents Collateral Agent and the
Lenders require, including without limitation, that certain Loan and Security
Agreement dated as of October 16, 2015, and also to execute and deliver to
Collateral Agent and the Lenders one or more renewals, extensions, or
modifications thereof, including that certain First Amendment to Loan and
Security Agreement dated as of February 24, 2017 and that certain Second
Amendment to Loan and Security Agreement dated as of July 31, 2017.  

Grant Security.  Grant Collateral Agent and the Lenders a security interest in
any of Borrower’s assets, by grant, security interest, assignment, lien, deed of
trust or mortgage upon any real or personal property, tangible or intangible of
Borrower.

Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, commercial or other business paper or other indebtedness in
which Borrower has an interest and receive cash or otherwise use the proceeds.

Transfer of Securities.  Purchase, sell, exchange, assign, endorse for transfer
and/or deliver certificates and/or instruments representing stocks, bonds,
evidences of Indebtedness or other securities owned by Borrower, whether or not
registered in the name of Borrower.

Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreements that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions; and execute and deliver in form and
content as may be required by Collateral Agent or any Lender any and all notes,
evidences of indebtedness, applications for letters of credit, guaranties,
subordination agreements, loan and security agreements, financing statements,
assignments, liens, deeds of trust, mortgages, trust receipts and other
agreements, instruments or documents to carry out the purposes of these
Resolutions, any or all of which may relate to all or to substantially all of
Borrower’s property and assets.

﻿

Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

[Balance of Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

 

5.The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

VET THERAPEUTICS, INC.

﻿

 

By:

﻿

 

Name:

﻿

 

Title:

﻿

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

I, the __________________________  [print title] of Borrower, hereby certify,
solely in my capacity as an officer of Borrower, and not in my individual
capacity,  as to paragraphs 1 through 5 above, as of the date set forth above.

﻿

 

By:

﻿

 

Name:

﻿

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

﻿



 

--------------------------------------------------------------------------------